DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 17 recite, “at least one parity measurement that is a product of different types of stabilizers available within an error correction code.”  Applicant points to the specification on page 71 for support.  Applicant identifies each of the X, Y, and Z components as different types of stabilizers, and the array shown on page 71 as a product of the stabilizers (see Remarks, page 6).  However, this terminology is inconsistent with the specification, as well as the accepted meaning in the prior art (as detailed below).  The specification refers to each of the six groups corresponding to a respective row as a stabilizer.  The elements X, Y, and Z are Pauli matrices or operators (see page 42), and the element I is the identity operator.  A product of different types of stabilizers are not obtained as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  With respect to the example on page 71 pointed out by Applicant for support, the term “stabilizer” in the independent claims is used by the claims to mean “generator,” while the accepted meaning is “a set of operators that fix the valid codewords of a code” (see Gottesman page 17 and Neilsen pages 454-456).  The term is indefinite because the specification does not clearly redefine the term.  Because a stabilizer S detects all errors in S, the array shown on page 71 is the stabilizer for those elements.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “wherein generating the fault-tolerant error-correction scheme does not depend on an outcome of any previous measurement.”  Claim 14 recites a negative limitation that renders the claim indefinite by attempting to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).  This limitation is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the steps for generating the fault-tolerant error-correction scheme.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat. Pub. 2019/0020346; hereinafter referred to as Wang) in view of Zeng et al (US Pat. 10,352,992; hereinafter referred to as Zeng) in view of Nielsen et al “Quantum Information and Computation”, Cambridge Univ. Press, 2000; hereinafter referred to as Nielsen).
As per claims 12:	Wang teaches one or more computer-readable media storing computer-readable instructions (paragraph 140) to perform a method, the method comprising: 
generating a fault-tolerant error-correction scheme for implementation on a quantum computing device (paragraph 51); and 
causing the fault-tolerant error-correction scheme to be generated in a plurality of qubits of the quantum computing device (paragraphs 59 and 61).
Not explicitly disclosed is executing the computer-readable media by a classical computer to cause the classical computer to perform the method; and the fault-tolerant error-correction scheme implemented by performing a sequence of measurements including at least one parity measurement of different types of stabilizers available within an error correction code.  However, Zeng in an analogous art teaches executing the computer-readable media (col. 3, lines 21-23) by a classical computer (col. 4, lines 13-15); to perform a fault-tolerant error-correction scheme (col. 1, lines 55-58) implemented by performing a sequence of measurements including at least one parity measurement (col. 8, lines 42-43) of different types of stabilizers available within an error correction code (col. 2, lines 10-13 and col. 8, lines 44-48; X and Z-stabilizers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the method of Zeng as the ECC scheme of Wang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided low overhead (col. 1, lines 63-65).
Also not explicitly disclosed is a product of different types of stabilizers.  However, Nielsen in an analogous art teaches a Steane code having a measurement sequence that includes 6 measurements, each a product of different X/Z “stabilizers” (page 456, Fig. 10.6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the Steam code of Nielsen for the error-correction scheme of Zeng et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the similarity in structure to classical codes would have simplified implementation for quantum error correction (page 456).
As per claim 13:	Wang further teaches the one or more computer-readable media of claim 12, wherein the method further comprises: generating a plurality of cat states (paragraph 59); implementing the sequence of measurements on one or more cat states in the plurality of cat states (paragraph 61); and performing an error-correction action (paragraphs 59 and 61).
As per claim 15:	Wang further teaches the one or more computer-readable media of claim 12, wherein the fault-tolerant error-correction scheme requires at most O((n-k)d) parity measurements or at most O(d1+e) parity measurements (paragraph 15).
As per claim 17:	Wang teaches a system, comprising: 
a quantum computing device (Fig. 1, 130); and 
a computing device being programmed to generate and implement a fault-tolerant error-correction scheme in the quantum computing device (paragraph 51).
Not explicitly disclosed is a classical computing device in communication with the quantum computing device, the classical computing device being programmed to generate and implement the fault-tolerant error-correction scheme; and the fault-tolerant error-correction scheme implemented by performing a sequence of measurements including at least one parity measurement of different types of stabilizers available within an error correction code.  However, Zeng in an analogous art teaches executing the computer-readable media (col. 3, lines 21-23) by a classical computer (col. 4, lines 13-15); to perform a fault-tolerant error-correction scheme (col. 1, lines 55-58) implemented by performing a sequence of measurements including at least one parity measurement (col. 8, lines 42-43) of different types of stabilizers available within an error correction code (col. 2, lines 10-13 and col. 8, lines 44-48; X and Z-stabilizers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the method of Zeng as the ECC scheme of Wang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided low overhead (col. 1, lines 63-65).
Also not explicitly disclosed is a product of different types of stabilizers.  However, Nielsen in an analogous art teaches a Steane code having a measurement sequence that includes 6 measurements, each a product of different X/Z “stabilizers” (page 456, Fig. 10.6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the Steam code of Nielsen for the error-correction scheme of Zeng et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the similarity in structure to classical codes would have simplified implementation for quantum error correction (page 456).
As per claim 18:	Wang further teaches the system of claim 17, the classical computing device being further configured to generate a plurality of cat states (paragraph 59); implement the sequence of measurements on one or more cat states in the plurality of cat states (paragraph 61); and cause an error-correction action to be performed on the quantum computing device (paragraphs 59 and 61).
As per claim 20:	Wang further teaches the system of claim 17, wherein (a) the fault-tolerant error-correction scheme requires at most O((n-k)d) parity measurements or at most O(d1+e) parity measurements (paragraph 15); or (b) the classical computing device is further configured to run a look-up-table-based fault-tolerant decoder configured to alternate between passive storage and one or more rounds of error correction.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zeng in view of Nielsen in view of Palmer (US Pat. 10,866,861). 
As per claim 16:	Wang et al teach the one or more computer-readable media of claim 12.  Not explicitly disclosed is where in the method further comprises running a fault-tolerant decoder in a classical computing device, wherein the fault-decoder alternates between passive storage and round of error correction.  However, Palmer et al in an analogous art teaches a fault-tolerant decoder (Fig. 1, 122) in a classical computing device (Fig. 1, 115) that alternates between passive storage and round of error correction (col. 4, lines 36-40).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to store each error correction result of Wang et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided a way to save the error correction results as shown by Palmer.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest each and every feature as recited in claims 21 or 22 in combination with each and every limitation of the parent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111